                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF NEW YORK

                  Pro Se Registration and Consent for Electronic Service of Orders and Notices
                                           Issued by the Court In Civil Cases

      Please register me to receive service ofdocuments and notices ofelectronic filings to my e-mail
      address via the Court's electronic filing system (ECF). By registering for electronic service, I affirm
      that:


          I understand that 1 waive my right to receive service ofcourt issued documents by first class
          and that I will no longer receive paper copies ofcourt issued documents such as notices, dec
          opinions, memoranda & orders, orders,judgments and appeal instructions.
                                                                                         Initial here
          Iimderstand that I will be sent notices of electronic filing via e-mail and upon receipt of
          will be permitted one "free look" at the document by clicking on the hyperlinked document
          number, at which time I should print or save the document to avoid future charges. The one *free
          look^ will expire in 15 days from the date the notice was sent Afrer the "free look" is us^ or
          expired, the document can be accessed by me through PACER (Public Access to Court El^flxoaic
          Records)and I may be charged to view the document.
                                                                                        Initial here_
         I imderstand that it is strongly recommended that I establish a PACER account by visitil
         PACER website at www.pacer.gov, which account will allow me to view, print, and downl
         documents at any time for a nominal fee.
                                                                                        Initial here
         The email address I provided below is valid and I understand I am responsible for checking         on a
         regular basis. I will promptly notify the Court ifthere is any change in my personal data, s
         name,address, or e-mail address.
                                                                                        Initial here
                                                 does not allow me to file documents electronically and does
                                                ts by e-mail to the opposing party. I must continue to filg^l
                                                 in paper copy with the Court and serve the opposing p?
                                 OFFICE                                                 Initial here
        lund                               /Onsent in each case in which I wish to receive electronicserv
         md that electronic service is not available in Social Security or Immigration cases or for
        incarcerated litigants.
                                                                                       Initial here

Date:
           III g-//?                              Signature:           m
Case No:                                          Print Full Name:

Telephone No.:_                                  Email Address: £n-£i/e # srBbE

Home Address: tOtLO                                            ^                      A/,
Renim form to;           U.S.D.C.. E.D.N.Y.- Pro Se Dept.
                 225 Cadmaii Plaza East   or     100 Federal Plaza
                 Brooklvn. NY I I7ni
